Exhibit 10.32
 


EXECUTIVE EMPLOYMENT AGREEMENT


This Executive Employment Agreement ("Agreement") is made effective as of
January 1, 2016 ("Effective Date"), by and between AUXILIO, Inc., a Nevada
corporation ("Company") and Paul T. Anthony ("Executive").
 
The parties agree as follows:
 
1. Employment.  Company hereby employs Executive, and Executive hereby accepts
such employment, upon the terms and conditions set forth herein.
 
2. Duties.
 
2.1 Position.  Executive is employed as Executive Vice President and Chief
Financial Officer and shall have the duties and responsibilities assigned by the
Company's Chief Executive Officer, as may be reasonably assigned from time to
time.  Executive shall perform faithfully and diligently all duties assigned to
Executive.  Company reserves the right to modify Executive's duties at any time
in its sole and absolute discretion.
 
2.2  Best Efforts/Full-time.  Executive will expend Executive's best efforts on
behalf of Company and its subsidiaries, and will abide by all policies and
decisions made by Company, as well as all applicable federal, state and local
laws, regulations or ordinances.  Executive will act in the best interest of
Company at all times.  Executive shall devote Executive's full business time and
efforts to the performance of Executive's assigned duties for Company, unless
Executive notifies the Board of Directors in advance of Executive's intent to
engage in other paid work and receives the Board of Directors' express written
consent to do so.
 
3. Term.
 
3.1 Initial Term.  The employment relationship pursuant to this Agreement shall
be for an initial term commencing on the Effective Date set forth above and
continuing until December 31, 2017 ("Initial Term"), unless sooner terminated in
accordance with paragraph 7 below.
 
3.2    Renewal.  On completion of the Initial Term specified in subparagraph 3.1
above, this Agreement will automatically renew for subsequent 12
month terms unless either party provides advance written notice to the other
that such party does not wish to renew the Agreement for a subsequent 12
months.  In the event either party gives notice of nonrenewal pursuant to this
subparagraph 3.2, this Agreement will expire at the end of the current term.
 
4. Compensation.
 
4.1 Base Salary.  As compensation for Executive's performance of Executive's
duties hereunder, Company shall pay to Executive the amount set forth in the
Exhibit A, payable in accordance with the normal payroll practices of Company,
less required deductions for state and federal withholding tax, social security
and all other employment taxes
 

--------------------------------------------------------------------------------

and payroll deductions.  In the event Executive's employment under this
Agreement is terminated by either party, for any reason, Executive will be
entitled to receive Executive's Base Salary prorated to the date of termination.
 
4.2 Incentive Compensation.  Executive will be eligible to earn incentive
compensation in accordance with the provisions set forth in Exhibit A.
 
4.3 Equity Compensation.  From time to time, Executive will be granted stock
options to purchase shares of the Company's Common Stock at an exercise price
equal to the fair market value of the stock on the date of grant.
 
5. Customary Fringe Benefits.  Executive will be eligible for all customary and
usual fringe benefits generally available to executives of Company subject to
the terms and conditions of Company's benefit plan documents.  Company reserves
the right to change or eliminate the fringe benefits on a prospective basis, at
any time, effective upon notice to Executive.
 
6. Business Expenses.  Executive will be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of Executive's
duties on behalf of Company.  To obtain reimbursement, expenses must be
submitted promptly with appropriate supporting documentation in accordance with
Company's policies.
 
7. Termination of Executive's Employment.
 
7.1 Termination for Cause by Company.  Although Company anticipates a mutually
rewarding employment relationship with Executive, Company may terminate
Executive's employment immediately at any time for Cause.  For purposes of this
Agreement, "Cause" is defined as: (a) acts or omissions constituting gross
negligence, recklessness or willful misconduct on the part of Executive with
respect to Executive's obligations or otherwise relating to the business of
Company; (b) Executive's material breach of this Agreement; and (c) Executive's
conviction or entry of a plea of nolo contendere for fraud, misappropriation or
embezzlement, or any felony or crime of moral turpitude.  In the event
Executive's employment is terminated in accordance with this subparagraph 7.1,
Executive shall be entitled to receive Executive's Base Salary prorated to the
date of termination.  All other Company obligations to Executive pursuant to
this Agreement will become automatically terminated and completely
extinguished.  Executive will not be entitled to receive the Severance Payment
described in subparagraph 7.3 below.
 
7.2 Termination Without Cause by Company/Severance; Change of Control.
 
(a) Company may terminate Executive's employment under this Agreement without
Cause at any time on thirty (30) days' advance written notice to Executive.  In
the event of (i) such termination without Cause, or (ii) Executive's inability
to perform the essential functions of Executive's position due to a mental or
physical disability or Executive's death, or (iii) in the event of the
termination of Executive without Cause following a "Change of Control" (as
defined in Section 7.2(b) below), Executive will receive the Base Salary then in
effect and full target annual bonus, prorated to the date of termination, and a
"Severance Payment"
 

--------------------------------------------------------------------------------

equivalent to (a)  payment of compensation for an additional twelve months,
payable in accordance with Company's regular payroll cycle or lump sum, (b) upon
Officers death, any expiration provisions for all options or warrants occur at
the end of the original term or expiration date of the option or warrant and not
subject to shorter limitations related to termination of Optionee's Continuous
Service provisions, and (c) an additional provision of accelerating all unvested
stock options and warrants  provided that Executive:  (i)  complies with all
surviving provisions of this Agreement as specified in subparagraph 13.8 below;
and (ii) executes a full general release, releasing all claims, known or
unknown, that Executive may have against Company arising out of or any way
related to Executive's employment or termination of employment with Company. 
Notwithstanding the foregoing, in the event the Company's securities are
publicly traded on the date of Executive's termination of employment, any
portion of the aggregate salary continuation payments described in clause
(ii)(a) of this Section 7.2, and any acceleration of unvested stock options and
warrants pursuant to clause (ii)(b) of this Section 7.2 which, if paid, would
exceed the Section 409A Safe Harbor Limit (as defined in Section 7.2(c) below),
such excess portion shall be paid to Executive in a lump sum on the first day of
the seventh calendar month immediately following the date of Executive's
termination.
 
(b) As used herein, "Change of Control" means:  (i) a sale of all or
substantially all of the assets of the Company; (ii) a merger or consolidation
in which the Company is not the surviving entity and in which the holders of the
Company's outstanding voting stock immediately prior to such transaction own,
immediately after such transaction, securities representing less than fifty
percent (50%) of the voting power of the entity surviving such transaction or,
where the surviving entity is a wholly-owned subsidiary of another entity, the
surviving entity's parent; or (iii) a reverse merger in which the Company is the
surviving entity but the shares of common stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities of the surviving entity's parent, cash or
otherwise, and in which the holders of the Company's outstanding voting stock
immediately prior to such transaction own, immediately after such transaction,
securities representing less than fifty percent (50%) of the voting power of the
Company or, where the Company is a wholly-owned subsidiary of another entity.
 
(c) As used herein, "Section 409A Safe Harbor Limit" means an amount equal to
two (2) times the lesser of (i) Executive's annual rate of compensation for the
taxable year immediately preceding the taxable year in which Executive's
employment is terminated by the Company or (ii) the dollar amount in effect
under Section 401(a)(17) of the Internal Revenue Code of 1986, as amended, for
the taxable year in which Executive's employment is terminated.
 
(d) In the event that the benefits provided to you under this Agreement, and any
other agreements, plans or arrangements to which you may be a party with the
Company, cause you to incur an excise tax under Section 4999 of the Internal
Revenue Code of 1986 (the "Code") or any corresponding provisions of applicable
state tax law in connection with a Change of Control, then the Company will pay
you an additional amount sufficient to reimburse you for (i) the excise tax
imposed on such benefits, and (ii) the federal and state income, employment and
excise taxes, determined on a fully "grossed-up" basis, imposed on the benefits
payments provided.  The Company shall be entitled to withhold from the payment
required hereunder such
 

--------------------------------------------------------------------------------

taxes as it may be required to withhold under applicable tax law, and any such
withheld taxes shall be treated as paid to you hereunder.
 
7.3 Voluntary Resignation by Executive for Good Reason/Severance.  Executive may
voluntarily resign Executive's position with Company for Good Reason, at any
time on thirty (30) days' advance written notice.  In the event of Executive's
resignation for Good Reason, Executive will be entitled to receive the Base
Salary then in effect, prorated to the date of termination, and the Severance
described in subparagraph 7.2. above, provided Executive complies with all of
the conditions in subparagraph 7.2. above.  All other Company obligations to
Executive pursuant to this Agreement will become automatically terminated and
completely extinguished.  Executive will be deemed to have resigned for Good
Reason in the following circumstances:  (a)  Company's material breach of this
Agreement; (b)  Executive's Base Salary is reduced by more than 10% below
Executive's salary in effect at any time during the preceding twelve months,
unless the reduction is made as part of, and is generally consistent with, a
general reduction of senior executive salaries; (c) Executive's position and/or
duties are modified so that Executive's duties are no longer consistent with the
position of a Chief Financial Officer, or Executive no longer reports to the
Company's Chief Executive Officer; and (d)  Company relocates Executive's
principal place of work to a location more than sixty (60) miles from
Executive's current location, without Executive's prior written approval. 
Notwithstanding the foregoing, in the event the Company's securities are
publicly traded on the date of Executive's termination of employment, any
portion of the aggregate salary continuation payments described in clause
(ii)(a) of Section 7.2 above and any acceleration of unvested stock options and
warrants pursuant to clause (ii)(b) of this Section 7.3, which, if paid, would
exceed the Section 409A Safe Harbor Limit (as defined in Section 7.2(c) above),
such excess portion shall be paid to Executive in a lump sum on the first day of
the seventh calendar month immediately following the date of Executive's
termination.
 
7.4 Voluntary Resignation by Executive Without Good Reason.  Executive may
voluntarily resign Executive's position with Company without Good Reason, at any
time after the Initial Term, on thirty (30) days' advance written notice.  In
the event of Executive's resignation without Good Reason, Executive will be
entitled to receive only the Base Salary for the thirty-day notice period and no
other amount for the remaining months of the current term, if any.  All other
Company obligations to Executive pursuant to this Agreement will become
automatically terminated and completely extinguished.  In addition, executive
will not be entitled to receive the Severance Payment described in
subparagraph 7.2 above.
 
7.5 Termination of Employment Upon Nonrenewal.  In the event executive decides
not to renew this Agreement for a subsequent 12 months in accordance with
subparagraph 3.2 above, the Agreement will expire, Executive's employment with
Company will terminate and Executive will only be entitled to Executive's Base
Salary paid through the last day of the current term. All other Company
obligations to Executive pursuant to this Agreement will become automatically
terminated and completely extinguished.  Executive will not be entitled to the
Severance Payment described in subparagraph 7.3 above. In the event the Company
decides not to renew this Agreement for a subsequent 12 months in accordance
with subparagraph 3.2 above, it will be deemed a Termination without Cause in
accordance with clause 7.2 and Executive will be entitled to all compensation
including severance as outlined in clause 7.2.
 

--------------------------------------------------------------------------------

8. No Conflict of Interest.  During the term of Executive's employment with
Company and during any period Executive is receiving payments from Company,
Executive must not engage in any work, paid or unpaid, that creates an actual or
potential conflict of interest with Company.  Such work shall include, but is
not limited to, directly or indirectly competing with Company in any way, or
acting as an officer, director, employee, consultant, stockholder, volunteer,
lender, or agent of any business enterprise of the same nature as, or which is
in direct competition with, the business in which Company is now engaged or in
which Company becomes engaged during the term of Executive's employment with
Company, as may be determined by the Board of Directors in its sole discretion. 
If the Board of Directors believes such a conflict exists during the term of
this Agreement, the Board of Directors may ask Executive to choose to
discontinue the other work or resign employment with Company.  If the Board of
Directors believes such a conflict exists during any period in which Executive
is receiving payments pursuant to this Agreement, the Board of Directors may ask
Executive to choose to discontinue the other work or forfeit the remaining
severance payments.  In addition, Executive agrees not to refer any client or
potential client of Company to competitors of Company, without obtaining
Company's prior written consent, during the term of Executive's employment and
during any period in which Executive is receiving payments from Company pursuant
to this Agreement.
 
9. Confidentiality and Proprietary Rights.  Executive agrees to read, sign and
abide by Company's Employee Innovations and Proprietary Rights Assignment
Agreement, which is provided with this Agreement and incorporated herein by
reference.
 
10. Non-Solicitation.
 
10.1 Nonsolicitation of Customers or Prospects.  Executive acknowledges that
information about Company's customers is confidential and constitutes trade
secrets.  Accordingly, Executive agrees that during the term of this Agreement
and for a period of one (1) year after the termination of this Agreement,
Executive will not, either directly or indirectly, separately or in association
with others, interfere with, impair, disrupt or damage Company's relationship
with any of its customers or customer prospects by soliciting or encouraging
others to solicit any of them for the purpose of diverting or taking away
business from Company.
 
10.2 Nonsolicitation of Company's Employees.  Executive agrees that during the
term of this Agreement and for a period of one (1) year after the termination of
this Agreement, Executive will not, either directly or indirectly, separately or
in association with others, interfere with, impair, disrupt or damage Company's
business by soliciting, encouraging or attempting to hire any of Company's
employees or causing others to solicit or encourage any of Company's employees
to discontinue their employment with Company.
 
11. Injunctive Relief.  Executive acknowledges that Executive's breach of the
covenants contained in paragraphs 8-10 (collectively "Covenants") would cause
irreparable injury to Company and agrees that in the event of any such breach,
Company shall be entitled to seek temporary, preliminary and permanent
injunctive relief without the necessity of proving actual damages or posting any
bond or other security.
 

--------------------------------------------------------------------------------

12. Agreement to Arbitrate.  To the fullest extent permitted by law, Executive
and Company agree to arbitrate any controversy, claim or dispute between them
arising out of or in any way related to this Agreement, the employment
relationship between Company and Executive and any disputes upon termination of
employment, including but not limited to breach of contract, tort,
discrimination, harassment, wrongful termination, demotion, discipline, failure
to accommodate, family and medical leave, compensation or benefits claims,
constitutional claims; and any claims for violation of any local, state or
federal law, statute, regulation or ordinance or common law.  Claims for
workers' compensation, unemployment insurance benefits and Company's right to
obtain injunctive relief pursuant to paragraph 11 above are excluded.  For the
purpose of this agreement to arbitrate, references to "Company" include all
parent, subsidiary or related entities and their employees, supervisors,
officers, directors, agents, pension or benefit plans, pension or benefit plan
sponsors, fiduciaries, administrators, affiliates and all successors and assigns
of any of them, and this agreement shall apply to them to the extent Executive's
claims arise out of or relate to their actions on behalf of Company.
 
12.1 Consideration.   The mutual promise by Company and Executive to arbitrate
any and all disputes between them rather than litigate them before the courts or
other bodies, provides the consideration for this agreement to arbitrate.
 
12.2 Initiation of Arbitration.  Either party may exercise the right to
arbitrate by providing the other party with written notice of any and all claims
forming the basis of such right in sufficient detail to inform the other party
of the substance of such claims.  In no event shall the request for arbitration
be made after the date when institution of legal or equitable proceedings based
on such claims would be barred by the applicable statute of limitations.
 
12.3 Arbitration Procedure.  The arbitration will be conducted in Irvine,
California by a single neutral arbitrator and in accordance with the then
current rules for resolution of employment disputes of the American Arbitration
Association ("AAA").  The parties are entitled to representation by an attorney
or other representative of their choosing.  The arbitrator shall have the power
to enter any award that could be entered by a judge of the trial court of the
State of California, and only such power, and shall follow the law.  In the
event the arbitrator does not follow the law, the arbitrator will have exceeded
the scope of his or her authority and the parties may, at their option, file a
motion to vacate the award in court.  The parties agree to abide by and perform
any award rendered by the arbitrator.  Judgment on the award may be entered in
any court having jurisdiction thereof.
 
12.4 Costs of Arbitration.  Each party shall bear one half the cost of the
arbitration filing and hearing fees, and the cost of the arbitrator.
 
13. General Provisions.
 
13.1 Successors and Assigns.  The rights and obligations of Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Company.  Executive shall not be entitled to assign any of
Executive's rights or obligations under this Agreement.
 

--------------------------------------------------------------------------------

13.2 Waiver.  Either party's failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.
 
13.3 Attorneys' Fees.  Each side will bear its own attorneys' fees in any
dispute unless a statutory section at issue, if any, authorizes the award of
attorneys' fees to the prevailing party.
 
13.4 Severability.  In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law.  If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.
 
13.5 Interpretation; Construction.  The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement.  This
Agreement has been drafted by legal counsel representing Company, but Executive
has participated in the negotiation of its terms.  Furthermore, Executive
acknowledges that Executive has had an opportunity to review and revise the
Agreement and have it reviewed by legal counsel, if desired, and, therefore, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.
 
13.6 Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of California.  Each
party consents to the jurisdiction and venue of the state or federal courts in
Irvine, California, if applicable, in any action, suit, or proceeding arising
out of or relating to this Agreement.
 
13.7 Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as
indicated:  (a) by personal delivery when delivered personally; (b) by overnight
courier upon written verification of receipt; (c ) by telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or (d)
by certified or registered mail, return receipt requested, upon verification of
receipt.  Notice shall be sent to the addresses set forth below, or such other
address as either party may specify in writing.
 
13.8 Survival.  Sections 8 ("No Conflict of Interest"), 9 ("Confidentiality and
Proprietary Rights"), 10 (Nonsolicitation), 11 ("Injunctive Relief"), 12
("Agreement to Arbitrate"), 13 ("General Provisions") and 14 ("Entire
Agreement") of this Agreement shall survive Executive's employment by Company.
 
14. Entire Agreement.  This Agreement, including the Employee Innovations and
Proprietary Rights Assignment Agreement incorporated herein by reference and
Company's stock option plan and related option documents described in paragraph
4.3 of this Agreement, constitutes the entire agreement between the parties
relating to this subject matter and supersedes
 

--------------------------------------------------------------------------------

all prior or simultaneous representations, discussions, negotiations, and
agreements, whether written or oral.  This Agreement may be amended or modified
only with the written consent of Executive and the Board of Directors of
Company.  No oral waiver, amendment or modification will be effective under any
circumstances whatsoever.
 
THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.




Dated:
________________________                        _______________________________   
Paul T. Anthony
Executive Vice President & Chief Financial Officer
   
Dated: ________________________                By: 
_______________________________  
Joseph Flynn
President and Chief Executive Officer
AUXILIO, Inc.
27401 Los Altos, Suite 100
Mission Viejo, CA  92691










--------------------------------------------------------------------------------

EXHIBIT A


COMPENSATION PLAN




Base Pay: Executive will be entitled to a base salary for 2016 of $245,000.


Incentive Compensation:
 
The Executive will be entitled to a Bonus Plan with a target compensation of
$110,000 per year. Payout is equal to the total percentage achievement of target
multiplied by the target compensation unless otherwise indicated below.  A
minimum achievement of 80% of the target performance is required for any bonus
payout and a maximum payout of 120% of target. In the event achievement exceeds
100%, the total payout over 100% will be limited to the performance achieved on
the EBITDA target.
 

1. 40% of bonus potential tied to board approved EBITDA target for 2016.

 

2. 40% of bonus potential tied to board approved Revenue target for 2016..
Payout for achievement between 80%-89% and 100%-120% equals the achievement
percentage.  Payout for achievement of 90%-100% equals 100%.

 

3. 10% of bonus potential tied to the closing of 3 new MPS accounts excluding
add-on accounts to existing customers. 1 new account pays 0%. 2 new accounts
pays 80%, 3 new accounts pays 100%, 4 pays 110% and 5 pays 120%.

 

4. 10% of bonus potential tied to executing Security related contracts for
services with 3 existing MPS customers as of January 1, 2015. 1 account pays 0%.
2 accounts pays 80%, 3 accounts pays 100%, 4 pays 110% and 5 pays 120%.



Equity Compensation


Warrants granted in January 2013 tied to 2015 performance immediately vest. 
Vesting schedule for the remaining unvested performance based warrants are tied
to meeting board approved EBITDA plan for 2016 performance.



--------------------------------------------------------------------------------



